Tom GLAZE, Justice, concurring. To my recollection, this court has never allowed appointed counsel to withdraw because the defendant filed some type of complaint against counsel either in another court or with the Professional Conduct Committee. Obviously, to permit withdrawals in these circumstances fosters the filing of frivolous complaints against attorneys that will result in delays in direct appeals. Defendants have postconviction remedies available for serious complaints concerning an attorney’s ineffectiveness. We should not start authorizing such counsel withdrawals, especially, as here, where the defendant has filed a civil action, alleging grounds having no merit for disqualifying counsel from representing defendant in the direct appeal. If the court granted this withdrawal, it could expect many more such motions in the future, and the court would be obliged to grant them. That would be a mistake. For the foregoing reasons, I would deny counsel’s motion. NEWBERN and ROAF, JJ., join this concurrence.